DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 3/3/22.  Claims 1-17 were amended.  Claims 1-35 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 9 of Remarks, filed 3/3/22, with respect to the rejections of independent claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejections of claims 1 and 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by Hesch (US Pub. 2007/0034227) as well as the rejections of claims 1 and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Gerhard (US Pub. 2004/0013370) have been withdrawn. 
4.	Applicant’s arguments, see page 10 of Remarks, filed 3/3/22, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-10 and 17 under 35 U.S.C. 103 as being unpatentable over Chu (US Pub. 2002/0162582) as well as the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Hesch (US Pub. 2007/0034227) have been withdrawn. 

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
8.	Claims 1-35 are allowed.  
9.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-17,

a multi-fiber connector (12) comprising a ferrule (14) having a front-end section that includes a ferrule end face (at 52) [see Fig. 3; ¶0027]; 
a nozzle body (202) having a front end and a back end, the front end having a recess (206) defining a recessed wall, the recess sized to receive a front-end section of the ferrule that includes the end face [see Fig. 3; ¶0033]; 
a first channel (224) residing in the nozzle body and having a first front-end opening (216) at the recessed wall [see Fig. 3; ¶0033]; and 
a second channel (222) residing in the nozzle body and having a second front-end opening (214) at the recessed wall [see Fig. 3; ¶0033]; 
wherein the first (216) and second (214) front-end openings are spaced apart in a vertical (i.e. second) direction [see Fig. 3; ¶0033].
However, Chu does not disclose the specifically claimed cooperative configuration of the multi-fiber connector and the nozzle body.  Specifically, as argued persuasively previously by Applicant on page 11 of prior Remarks filed 12/18/20, Chu fails to disclose that the recess (206) is “sized to receive the front-end section of the ferrule” (14), wherein “the front-end section of the ferrule is received in the recess to define a gap between the ferrule end face and the recessed wall, and wherein the gap defines a section of a flow path between the first and second front-end openings of the first and second channels”.  Previously relied upon references Hesch (US Pub. 2007/0034227) and Gerhard (US Pub. 2004/0013370) are unable to remedy the deficiencies of Chu to arrive at the invention defined by claim 1.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the nozzle assembly configuration as specifically defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-17) are in condition for allowance.  
Regarding claims 18-35,
As persuasively argued previously in pages 10-13 of prior Remarks filed 12/18/20, independent claim 18 overcame the previous grounds of rejection under 35 USC 103 in view of Chu (US Pub. 2002/0162582).  The closest prior art reference, Chu (US Pub. 2002/0162582), discloses a nozzle assembly, comprising:
a multi-fiber connector (12) comprising a ferrule (14) having a front-end section that includes a ferrule end face (at 52) [see Fig. 3; ¶0027]; and 
an optical fiber (50) having an end portion supported by the ferrule and a fiber end face (52) that resides at or proximate to the ferrule end face [see Fig. 3; ¶0027]; and 
a nozzle that includes: 
a nozzle body (202) having a front end and a back end, the front end having a recess (206) defining a recessed wall [see Fig. 3; ¶0033]; 

a second channel (222) residing in the nozzle body and having a second front-end opening (214) at the recessed wall [see Fig. 3; ¶0033]; 
wherein the first (216) and second (214) front-end openings are spaced apart in a vertical (i.e. second) direction [see Fig. 3; ¶0033]. 
However, Chu does not disclose the specifically claimed cooperative configuration of the multi-fiber connector and the nozzle.  As persuasively argued by Applicant on page 11 of prior Remarks filed 12/18/20, Chu fails to disclose that the recess (206) is “sized to receive the front-end section of the ferrule” (14), wherein “the front-end section of the ferrule is received in the recess to define a gap between the ferrule end face and the recessed wall, and wherein the gap defines a section of a flow path between the first and second front-end openings of the first and second channels”.  Chu further fails to disclose multiple optical fibers each having an end portion supported by the ferrule.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the nozzle assembly configuration as specifically defined by independent claim 18.  For at least the above reasons, independent claim 18 (and therefore dependent claims 19-35) are in condition for allowance.  
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that are considered pertinent to applicant’s disclose.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711